Title: From George Washington to the President and Faculty of Princeton College and the Inhabitants of Princeton, 21–22 April 1789
From: Washington, George
To: President and Faculty of Princeton College and the Inhabitants of Princeton

 

Gentlemen,
[Princeton, N.J., 21–22 April 1789]

As your truly affectionate and solemn address to me on my late appointment merits, so it receives, the genuine acknowledgements of a grateful heart.
Upon perceiving the unanimous voice of my countrymen had called me to occupy the first office in confederated America, I could not hesitate to determine that it was my duty to obey that call: notwithstanding I had at the close of the war, most seriously resolved to pass the evening of my days in peaceful retirement free from the toils and cares of public life—If the sacrifice has been great, the occasion was still greater. After thanking you, Gentlemen, for the repeated testimonies I have, at different times, received of your affection, I pray that Almighty God will have you all in his holy keeping.

G: Washington

